Citation Nr: 1757298	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous and basal cell carcinoma, claimed as skin cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to July 1968, to include service in the Republic of Vietnam. 

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that hearing is of record.   

In October 2017, the Veteran's submitted a motion to advance on docket due to the Veteran's age of 75 years or more.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  Evidence associated with the claims file since February 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for squamous and basal cell carcinoma. 

2.  The preponderance of the evidence of record shows that the Veteran's squamous and basal cell carcinoma is related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2008 BVA decision that denied service connection for squamous cell and basal carcinoma, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.1100 (2017).

2.  The Veteran's squamous and basal cell carcinoma was incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

New and Material Evidence 

In February 2008, the Board denied the Veteran's claim for service connection for squamous cell and basal carcinoma on the basis that the Veteran's skin cancer is not a condition presumed to have been incurred in service due to exposure to herbicides, did not manifest within one year of active service, and was not directly related to the Veteran's active service.   The February 2008 Board decision was a final determination of the Veteran's claim.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1100(a)

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b) (2012); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At present, the Veteran's wife provided testimony at the September 2017 Board hearing indicating the Veteran suffered from a skin condition during his period of active service, and that skin condition has continued since the Veteran's active service.  Additionally, the Veteran has submitted a private treatment provider letter, dated October 2017, noting a direct relationship between the Veteran's skin cancer and his active service.  Presuming the credibility of this evidence, it is new and material.  

Reopening of the Veteran's claim for service connection for squamous and basal cell carcinoma based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

Service Connection for Squamous and Basal Cell Carcinoma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(b)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e) (2007)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).

The Veteran claims entitlement to service connection for a squamous and basal cell carcinoma, claimed as skin cancer.  Specifically, the Veteran asserts his skin cancer is the result of sun and herbicide exposure during his service in the Republic of Vietnam.  The Board acknowledges that the Veteran's VA and private treatment records indicate the Veteran has a current squamous and basal cell carcinoma condition.  The Board further acknowledges the Veteran's service records note service in the Republic of Vietnam and therefore he is presumed to have been exposed to herbicides. 

At his September 2017 Board hearing, the Veteran and his wife testified that during his year in Vietnam he exposed to the sun on a daily basis and did get sunburned at times.  The Veteran's wife testified to seeing the Veteran's skin covered with sores during his period of active service, and that his skin issues have continued since his active service.    

Further, the Veteran submitted an October 2017 letter from his private treatment provider noting a direct relationship between the Veteran's skin cancer and his period of active service.  The October 2017 letter stated:  

After reviewing the patient's medical record which includes numerous basal and squamous cell carcinomas (many requiring treatment by Mohs surgery) and numerous actinic keratosis, along with a history of severe blistering sunburns, prolonged sun exposure, and exposure to chemicals including Agent Orange during his years of military service, it is my requested opinion that the patient's current diagnosis of and recurring problems with non-melanoma skin cancers and precancers (actinic keratosis) was incurred fully or in part during his military service...

It is my professional opinion that this was incurred during active duty service and was at least as likely as not caused by the combined result of the following:

[The Veteran] has a history of prolonged sun exposure during active duty.  Numerous studies have clearly demonstrated (e.g. Monographs on the Evaluation of Carcinogenic Risks to Humans) and it is widely understood that most skin cancer is caused by exposure to ultraviolet radiation, which [The Veteran] received during his service... 

[The Veteran] has a history of chemical exposure, including Agent Orange during active duty...exposure to Agent Orange can double a person's risk for developing non-melanotic invasive skin cancer. 

In light of the above discussed evidence, the Board finds the preponderance of the evidence of record is in favor of the Veteran's claim.  Accordingly, entitlement to  service connection for squamous and basal cell carcinoma is warranted.  See 38 C.F.R. § 3.303. 


ORDER

New and material evidence having been received, the claim for service connection for squamous and basal cell carcinoma is reopened.

Entitlement to service connection for squamous and basal cell carcinoma is granted. 


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


